                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KELLY SHAFFSTALL,                                          CASE NO. C18-1656-JCC
10                              Plaintiff,                      ORDER
11          v.

12   OLD DOMINION FREIGHT LINE, INC.,

13                              Defendant.
14

15          Pursuant to the parties’ stipulation and proposed order (Dkt. No. 11), the Court ENTERS
16   the following protective order:
17          1. PURPOSES AND LIMITATIONS
18          Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Accordingly, the parties
20   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
21   parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It does not
22   confer blanket protection on all disclosures or responses to discovery, the protection it affords
23   from public disclosure and use extends only to the limited information or items that are entitled
24   to confidential treatment under the applicable legal principles, and it does not presumptively
25   entitle the parties to file confidential information under seal.
26


     ORDER
     C18-1656-JCC
     PAGE - 1
 1          2. “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged: (a) personnel files (including financial/payroll/compensation

 4   information, timekeeping records, and disciplinary or investigative files, if any) and Personal

 5   Health Information for current and former employees of Defendant; (b) Plaintiff’s personnel files

 6   and employment documents, including financial/payroll/compensation information, timekeeping

 7   records, and disciplinary or investigative files, if any, and Personal Health Information; (c)

 8   documents containing or disclosing trade secrets, confidential business information, intellectual
 9   property, or competitive strategic initiatives, business plans or analyses, where such information
10   is not readily ascertainable and the party asserting confidentiality has taken reasonable steps to
11   maintain its confidentiality, including timekeeping, payroll, and financial records; (d)
12   information furnished to the disclosing party in confidence by any third party, which information
13   is not known or freely accessible to the general public; and (e) documents containing or
14   disclosing social security numbers, financial account numbers, access codes, passwords, or
15   similar personal private information or security measures.
16          3. SCOPE

17          The protections conferred by this agreement cover not only confidential material (as

18   defined above), but also (1) any information copied or extracted from confidential material; (2)

19   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20   conversations, or presentations by parties or their counsel that might reveal confidential material.

21          However, the protections conferred by this agreement do not cover information that is in

22   the public domain or becomes part of the public domain through trial or otherwise.

23          4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

24          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

25   or produced by another party or by a non-party in connection with this case only for prosecuting,

26   defending, or attempting to settle this litigation. Confidential material may be disclosed only to


     ORDER
     C18-1656-JCC
     PAGE - 2
 1   the categories of persons and under the conditions described in this agreement. Confidential

 2   material must be stored and maintained by a receiving party at a location and in a secure manner

 3   that ensures that access is limited to the persons authorized under this agreement.

 4          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 5   by the Court or permitted in writing by the designating party, a receiving party may disclose any

 6   confidential material only to:

 7                  (a)     the receiving party’s counsel of record in this action, as well as employees

 8   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 9                  (b)     the officers, directors, and employees (including in-house counsel) of the
10   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
11   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
12   designated;
13                  (c)     experts and consultants to whom disclosure is reasonably necessary for
14   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A);
16                  (d)     the Court, court personnel, and court reporters and their staff;
17                  (e)     copy or imaging services retained by counsel to assist in the duplication of
18   confidential material, provided that counsel for the party retaining the copy or imaging service

19   instructs the service not to disclose any confidential material to third parties and to immediately

20   return all originals and copies of any confidential material;

21                  (f)     during their depositions, witnesses in the action to whom disclosure is

22   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

23   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

24   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

25   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

26   under this agreement; and


     ORDER
     C18-1656-JCC
     PAGE - 3
 1                  (g)     the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party,

 5   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6   remove the confidential designation, whether the document can be redacted, or whether a motion

 7   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 8   designating party must identify the basis for sealing the specific confidential information at issue,
 9   and the filing party shall include this basis in its motion to seal, along with any objection to
10   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
11   followed and the standards that will be applied when a party seeks permission from the Court to
12   file material under seal. A party who seeks to maintain the confidentiality of its information must
13   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the
14   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,
15   in accordance with the strong presumption of public access to the Court’s files.
16          5. DESIGNATING PROTECTED MATERIAL

17          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18   or non-party that designates information or items for protection under this agreement must take

19   care to limit any such designation to specific material that qualifies under the appropriate

20   standards. The designating party must designate for protection only those parts of material,

21   documents, items, or oral or written communications that qualify, so that other portions of the

22   material, documents, items, or communications for which protection is not warranted are not

23   swept unjustifiably within the ambit of this agreement.

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26


     ORDER
     C18-1656-JCC
     PAGE - 4
 1   unnecessarily encumber or delay the case development process or to impose unnecessary

 2   expenses and burdens on other parties) expose the designating party to sanctions.

 3           If it comes to a designating party’s attention that information or items that it designated

 4   for protection do not qualify for protection, the designating party must promptly notify all other

 5   parties that it is withdrawing the mistaken designation.

 6           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 8   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 9   be clearly so designated before or when the material is disclosed or produced.
10                   (a)     Information in documentary form: (e.g., paper or electronic documents

11   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

12   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

13   contains confidential material. If only a portion or portions of the material on a page qualifies for

14   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

15   making appropriate markings in the margins).

16                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

17   and any participating non-parties must identify on the record, during the deposition or other

18   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

19   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

20   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

21   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

22   confidential information at trial, the issue should be addressed during the pre-trial conference.

23                   (c)     Other tangible items: the producing party must affix in a prominent place

24   on the exterior of the container or containers in which the information or item is stored the word

25   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

26   the producing party, to the extent practicable, shall identify the protected portion(s).


     ORDER
     C18-1656-JCC
     PAGE - 5
 1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is

 5   treated in accordance with the provisions of this agreement.

 6          6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12   original designation is disclosed.
13          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

14   regarding confidential designations without Court involvement. Any motion regarding

15   confidential designations or for a protective order must include a certification, in the motion or in

16   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

17   conference with other affected parties in an effort to resolve the dispute without Court action.

18   The certification must list the date, manner, and participants to the conference. A good faith

19   effort to confer requires a face-to-face meeting or a telephone conference.

20          6.3     Judicial Intervention. If the parties cannot resolve a challenge without Court

21   intervention, the designating party may file and serve a motion to retain confidentiality under

22   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

25   other parties) may expose the challenging party to sanctions. All parties shall continue to

26   maintain the material in question as confidential until the Court rules on the challenge.


     ORDER
     C18-1656-JCC
     PAGE - 6
 1          7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 2              OTHER LITIGATION

 3          If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 5   party must:

 6                  (a)     promptly notify the designating party in writing and include a copy of the

 7   subpoena or court order;

 8                  (b)     promptly notify in writing the party who caused the subpoena or order to
 9   issue in the other litigation that some or all of the material covered by the subpoena or order is
10   subject to this agreement. Such notification shall include a copy of this agreement; and
11                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
12   by the designating party whose confidential material may be affected.
13          8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15   material to any person or in any circumstance not authorized under this agreement, the receiving

16   party must immediately (a) notify in writing the designating party of the unauthorized

17   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

18   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

19   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

20   Agreement to Be Bound” (Exhibit A).

21          9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

22              PROTECTED MATERIAL

23          When a producing party gives notice to receiving parties that certain inadvertently

24   produced material is subject to a claim of privilege or other protection, the obligations of the

25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

26   provision is not intended to modify whatever procedure may be established in an e-discovery


     ORDER
     C18-1656-JCC
     PAGE - 7
 1   order or agreement that provides for production without prior privilege review. The parties

 2   agree to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth

 3   herein.

 4             10.    NON TERMINATION AND RETURN OF DOCUMENTS

 5             Within 60 days after the termination of this action, including all appeals, each receiving

 6   party must return all confidential material to the producing party, including all copies, extracts

 7   and summaries thereof. However, neither party will be required to delete electronic confidential

 8   material stored in back-up/archival storage in accordance with its policies, provided that any
 9   such retained confidential information will continue to be subject to the terms of this agreement
10   until it is destroyed by the receiving party. Alternatively, the parties may agree upon appropriate
11   methods of destruction.
12             Notwithstanding this provision, counsel are entitled to retain one archival copy of all
13   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
14   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
15   work product, even if such materials contain confidential material.
16             The confidentiality obligations imposed by this agreement shall remain in effect until a
17   designating party agrees otherwise in writing or a court orders otherwise.
18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //


     ORDER
     C18-1656-JCC
     PAGE - 8
 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   DATED: February 27, 2019                 /s/ Patrick McGuigan
                                              Patrick L. McGuigan, WSBA #28897
 3                                            HKM EMPLOYMENT ATTORNEYS LLP
 4                                            600 Stewart Street, Suite 901
                                              Seattle, WA 98101
 5                                            Telephone: (206) 838-2504
                                              Facsimile: (206) 260-3055
 6                                            E-mail: plmcguigan@hkm.com
 7                                            Attorneys for Plaintiff
 8
     DATED: February 27, 2019                 /s/ Adam Pankratz
 9                                            Adam T. Pankratz
                                              OGLETREE, DEAKINS, NASH,
10                                            SMOAK & STEWART
                                              1201 Third Avenue, Suite 5150
11                                            Seattle, WA 98101
                                              adam.pankratz@ogletree.com
12

13                                            Attorneys for Defendants

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1656-JCC
     PAGE - 9
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

 5   to those documents, including the attorney-client privilege, attorney work-product protection, or

 6   any other privilege or protection recognized by law.

 7          DATED this 5th day of March 2019.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1656-JCC
     PAGE - 10
                                                EXHIBIT A
 1

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,   ____________________________________           [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on ________
 7
     [date] in the case of Kelly Shaffstall v. Old Dominion Freight Line, Inc., C18-1656-JCC. I agree to
 8
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 9

10   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

11   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
16

17   Order, even if such enforcement proceedings occur after termination of this action.

18   Date:

19   City and State where sworn and signed:
20   Printed name:
21
     Signature:
22

23

24

25

26


     ORDER
     C18-1656-JCC
     PAGE - 11
